Citation Nr: 0313177	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound to muscle group XI on the left, with history 
of thrombophlebitis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for a shell 
fragment wound to muscle group XIV of the right thigh.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel

INTRODUCTION

The appellant served on active duty from September 1966 to 
January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in August 2001, 
when it was remanded for additional development.

The issue of entitlement to service connection for shell 
fragment wounds to the left thigh has been raised by VA 
examinations in October 2001 and February 2003.  This issue 
is referred to the RO for appropriate development.


REMAND

In October 2002, the Board undertook additional development 
of the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis added).

In order to ensure due process to the appellant, this case 
must be REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  Specifically, 
the RO should issue the veteran a notice 
letter under the VCAA and inform him that 
he has one year from the date of the 
letter to respond.  A decision will not 
be made on his appeal prior to that date 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.

2.  The RO should then readjudicate the 
appellant's claims in light of the 
evidence received since the July 2002 
Supplemental Statement of the Case 
(SSOC).  Thereafter, if any of the claims 
on appeal remains denied, the appellant 
and his representative should be provided 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, including the report of a 
February 2003 VA muscles examination, and 
discussion of all pertinent regulations, 
including regulations implementing the 
Veterans Claims Assistance Act of 2000 
(VCAA). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




